DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 3-5, 8-9, and 11 are objected to because of the following informalities:
Regarding claim 1, line 8 – “the plurality of floating-point ambiguities” needs to be changed to “the at least one plurality of floating-point ambiguities”.
Regarding claim 1, line 9 – “the baseline solution” needs to be changed to “the at least one baseline solution”.
Regarding claim 1, lines 14, 20, and 31  – “the protection level” needs to be changed to “the at least one protection level”.
Regarding claim 1, lines 24-25 and 27 – “the second decorrelated floating-point ambiguity” needs to be changed to “the at least one second decorrelated floating-point ambiguity”.
Regarding claim 3, lines 5-6 – “the baseline solution” needs to be changed to “the at least one baseline solution”.
Regarding claim 3, line 6 – “the plurality of floating-point ambiguities” needs to be changed to “the at least one plurality of floating-point ambiguities”.
Regarding claim 4, line 1 – “the baseline solution” needs to be changed to “the at least one baseline solution”.
Regarding claim 5, line 2 – “the ordered sequence of decorrelated floating-point ambiguities” needs to be changed to “the at least one ordered sequence of decorrelated floating-point ambiguities”.
Regarding claim 8, lines 6 and 8 – “the satellite-based receiver” needs to be changed to “the at least one satellite-based receiver”.
Regarding claim 8, line 15 – “the plurality of floating-point ambiguities” needs to be changed to “the at least one plurality of floating-point ambiguities”.
Regarding claim 8, lines 22, 28, and 39  – “the protection level” needs to be changed to “the at least one protection level”.
Regarding claim 8, lines 32-33 and 36 – “the second decorrelated floating-point ambiguity” needs to be changed to “the at least one second decorrelated floating-point ambiguity”.
Regarding claim 9, line 6 – “the plurality of floating-point ambiguities” needs to be changed to “the at least one plurality of floating-point ambiguities”.
Regarding claim 11, line 2 – “the ordered sequence of decorrelated floating-point ambiguities” needs to be changed to “the at least one ordered sequence of decorrelated floating-point ambiguities”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it recites the limitation “the floating-point ambiguity” in lines 18 and 27.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 8, it recites the limitation “the baseline solution” in line 17.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 8, it recites the limitation “the floating-point ambiguity” in lines 26 and 35.  There is insufficient antecedent basis for this limitation in the claim.
Other claims are also rejected based on their dependency of the defected parent claims.

Allowable Subject Matter
Claims 1-3 are allowed over prior art.  However, 35 USC 112(b) rejections must be overcome.

Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 11,422,271 discloses methods carried out by an NSS receiver and/or a processing entity capable of receiving data therefrom, for estimating parameters derived from NSS signals useful to determine a position, and for generating protection level(s) for an application relying on NSS observations to produce an estimate of said parameters.  A float solution is computed using NSS signals observed by the NSS receiver.  A best integer ambiguity combination that minimizes an error norm is identified based on the float solution.  Additional integer ambiguity combinations are identified, which have the smallest error norms that, together with the error norm of the best integer ambiguity combination, jointly satisfy the integrity risk.  A measure of spread of the best and additional integer ambiguity combinations is computed.  The protection level(s) is then generated from the measure of spread.  Systems and computer programs are also disclosed. Some embodiments may for example be used for safety-critical applications such as highly-automated driving and autonomous driving.
US 10,222,483 discloses a satellite navigation receiver and associated methods that can provide improved integer ambiguity resolution and more accurate positioning information.  A modified BIE process may be utilized to enable the receiver to perform the integer ambiguity resolution more optimally.  The output of the modified BIE process may be time-domain smoothed to provide a solution which is smoother in ambiguity space, and therefore also provide a position solution that is smoother in time.  Transitions between an ambiguity-determined solution to a float solution, when necessary, may be smoothed in time.  A weighting scheme may dynamically blend the ambiguity-determined solution and the float solution to leverage the advantages of both solutions, such as faster pull-in, higher accuracy, and more stable and smooth performance.
US 8,542,146 discloses a generalized approach for integer parameter estimation, especially in the context of Global Navigation Satellite Systems (GNSS).  The problem solved is the case where a definitively correct integer solution cannot be identified for all ambiguity parameters in a reliable way.  The proposed solution is to apply a linear transformation to the ambiguities (multiply with a matrix) such that the images of the first and the second candidate (or more) are identical.  That way, from the first and second (and possibly more) candidates of the integer least-squares solution, a subset of ambiguity combinations is derived that can be fixed.  Thus, it is no longer necessary to choose between the solutions as they coincide for the new ambiguities.  The advantage of this approach is maximizing all information still available when finally deriving additional parameters such as position, clock error, atmospheric errors and/or time correlated noise.  This technique is applicable to real-time and post-processing applications, as well as to pure GNSS applications, GNSS integrated with other sensors (e.g. INS) and other applications that have to resolve multiple integer ambiguities.  This may also apply to optical distance-measurement. GNSS applications include kinematic and static positioning with single base stations as well as with multiple base stations or reference station networks.  They also comprise the integer parameter estimation methods used within the reference station network computations.
US 7,768,451 discloses methods and apparatus for providing high integrity probability of connect fix (PCF) in GPS navigation applications, such as precision approach and landing and airborne refueling.  In an exemplary embodiment, an enlarged pull in region is used to compute protection levels.  In an exemplary embodiment, geometric extra-redundancy is used to enhance PCF and PAF (probability of almost fixed).  In an exemplary embodiment, geometric extra-redundancy almost fixed solutions provide superior accuracy and integrity for GPS navigation applications.
US 7,961,143 discloses a method for performing integer ambiguity resolution in a global navigation satellite system.  A set of ambiguities, which are associated with carrier phase measurements of at least some of the signals received from the satellites in an identified set of satellites, are identified.  Integer ambiguities are estimated and a best candidate set and a second best candidate set of integer ambiguity values are determined.  Upon determining that the best set of integer ambiguity values fail to meet a discrimination test, each ambiguity for which integer ambiguity values in the best candidate set and second best candidate set fail to meet predefined criteria are removed from the set of ambiguities to produce a reduced set of ambiguities.  The integer ambiguities in the reduced set of ambiguities are then resolved and an output is generated in accordance with the resolved integer ambiguities.
US 7,312,747 discloses three new methods to improve floating solutions and ambiguity resolution for multiple global satellite navigation systems (GNSS), one of which may be an FDMA-based GNSS such as GLONASS: (1) modeling of the hardware-related differential clock error between two (or more) different GNSS, (2) modeling the frequency-dependent biases present in frequency-division multiple access (FDMA) GNSS, and (3) an ambiguity resolution method called Scoreboard Partial Fixing (SPF).  The methods presented are independent of the number of carrier frequencies tracked for each satellite navigation system.  Their application results in quicker and more reliable ambiguity resolution. The benefits of combining observations of multiple GNSS are exploited in a very efficient way, in contrast to known algorithms which often result in degraded performance with multiple GNSS.  The frequency-dependent bias method has been found effective with GNSS observations from a combination of substantially dissimilar hardware, e.g., for processing signals from GNSS receivers of different manufacturers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG P NGUYEN whose telephone number is (571)272-3445. The examiner can normally be reached Mon-Fri, 10:00-10:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK KEITH can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHUONG P NGUYEN/Primary Examiner, Art Unit 3646